Citation Nr: 9923110	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-11 470	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960 and from November 1962 to November 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO, in pertinent part, denied 
entitlement to an increased evaluation for hypertension.

The veteran was scheduled for a travel Board hearing in 
February 1999.  The veteran failed to appear.  In May 1999, 
the veteran elected to have the veterans service organization 
prepare a written brief in lieu of the travel Board hearing.  
The record contains both a statement in lieu of a VA Form 646 
and an Informal Hearing Presentation on the veteran's behalf.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the report of examination is inadequate as a basis for the 
required consideration of service connection and evaluation, 
the rating agency may request a supplementary report from the 
examiner giving further details.  38 C.F.R. § 4.70 (1998).  



The October 1998 VA examination reflects that the blood 
pressure in the right arm in the sitting position was 172/94 
and 174/94 in the left arm.  An additional blood pressure was 
taken during the examination to reflect 180/90.  The 
diagnostic impression was longstanding hypertension, 
currently poorly controlled.  

The Board observes that the examiner added that he would 
obtain additional blood pressure readings to confirm poorly 
controlled hypertension for an addendum to his report.  The 
Board notes that there are no other blood pressure readings 
associated with the report or an addendum to the October 1998 
VA examination in the claims folder.  

The regulations provide that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104 Diagnostic 
Code 7101 (1998).  

A March 1999 statement from Dr. Graf reflects that the 
veteran is under his care for treatment of medical problems, 
including hypertension.  Since 1994, when the veteran first 
came under care, his diabetes had been increasingly difficult 
to manage and he now required two medications to render his 
blood pressure in the satisfactory range.  

In light of this statement suggesting worsening hypertension, 
the RO did not seek the most recent treatment records.  
Inasmuch as this statement puts the VA on notice of the 
existence of additional treatment records, these records 
should be obtained prior to the Board's appellate review in 
this case.  Counts v. Brown, 6 Vet. App. 473, 476 (1994).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to treatment of his 
hypertension.  After obtaining any 
necessary authorization or medical 
releases, the RO should request legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO should request the private medical 
records of Dr. Graf for the period of 
March 1996 to the present for treatment 
of hypertension.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  

2.  The RO should associate with the 
claims folder any addendum prepared 
contemporaneous with the October 1998 VA 
cardiology examination.  In the 
alternative, the veteran should be 
afforded a VA cardiology examination with 
the express purpose of documenting serial 
blood pressure readings over a three-day 
period.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any necessary and 
indicated tests should be completed and 
associated with the claims folder.  

Any opinions expressed as to the severity 
of hypertension must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for hypertension.  
The RO should document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until otherwise notified by the RO..



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




